DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US PUB 2006/0243751), hereinafter Takeda.
(Figure 18 of Takeda is provided below with annotations for the applicant’s convenience)



    PNG
    media_image1.png
    502
    556
    media_image1.png
    Greyscale

With respect to claim 1, Takeda discloses a storage tank comprising: a tank main body (See [301] in figure 18 of Takeda) that stores a storage object consisting of at least any one or both of liquid and a solid (See the liquid shown in figure 18 of Takeda); a cover body that covers an opening of the tank main body (See the cover [312] in figure 18 of Takeda); a support body (See [A] disclosed in figure 18 of Takeda) that is positioned opposite to the cover body (See the cover [312] in figure 18 of Takeda); and a tightening member that tightens the cover body (See [314] disclosed in figure 18 of Takeda) and the support body (See [A] disclosed in figure 18 of Takeda), wherein the tank main body is provided with a flange at an opening end thereof (See [311] in figure 18 of Takeda), and the cover body and the support body are tightened by the tightening member in a state of sandwiching the flange (See the arrangement of element [311] between elements [312] and [A] in figure 18 of Takeda).
With respect to claim 2, Takeda discloses the storage tank according to claim 1, wherein the cover body and the support body are tightened by the tightening member on an outer side than an outer edge of the flange (See the arrangement of element [311] between elements [312] and [A] in figure 18 of Takeda).
With respect to claim 3, Takeda discloses the storage tank according to claim 2, wherein the tightening member is a screw protruding from the outer side than the outer edge of the flange in any one of the cover body and the support body, the other of the cover body and the support body is provided with a screw hole to be inserted with the screw, and the cover body and the support body are tightened by tightening of the screw into the screw hole (See the arrangement of element [311] between elements [312] and [A] in figure 18 of Takeda).
With respect to claim 4, Takeda discloses the storage tank according to claim 1, further comprising a seal body that is sandwiched by the cover body and the flange (See paragraph [0057] of Takeda).
With respect to claim 5, Takeda discloses the storage tank according to claim 4, further comprising a spacer that is sandwiched by the cover body and the support body, wherein the spacer is thicker than a thickness of the flange, and thinner than a thickness obtained by adding a thickness of the seal body in a non-pressurized state to the thickness of the flange (See paragraph [0091] of Takeda).
With respect to claim 6, Takeda discloses the storage tank according to claim 4, wherein the cover body has a holding groove in a surface opposite to the flange, the holding groove holding the seal body (See paragraph [0005] of Takeda).
With respect to claim 7, Takeda discloses the storage tank according to claim 1, wherein the tank main body is integrally shaped (See the integral arrangement of [301] in figure 18 of Takeda).
With respect to claim 8, Takeda discloses a material vaporization device comprising the storage tank according to claim 1, the material vaporization device comprising: a heater that heats the storage 
With respect to claim 9, Takeda discloses a liquid material supply device comprising the storage tank according to claim 1, the liquid material supply device comprising a lead out pipe that is provided to the cover body to lead the storage object consisting of liquid out of the tank main body (See paragraph [0071] of Takeda in view of tube [316] disclosed in figure 18of Takeda).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0030521 discloses a nitrogen blanketing system.
US PUB 2009/0200318 discloses a high-pressure tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858